Citation Nr: 0534650	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
history of trauma to the right eye with mild corneal 
scarring.

2.  Entitlement to an initial compensable evaluation for 
chronic epididymitis.

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1992, from November 15, 2001 to December 20, 2001, and 
from September 2003 to February 2004.  Available service 
personnel records reflect that the veteran serves in the 
Reserves.  Additional periods of active duty and active duty 
for training have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for the history of trauma 
to the right eye with mild corneal scarring, epididymitis, 
and erectile dysfunction in a June 2003 rating decision, 
granting noncompensable evaluations, effective November 19, 
2002, which is the date his claim for service connection was 
received.  The veteran appealed the ratings assigned.  Hence, 
the issue before the Board is the proper evaluation to be 
assigned for these disabilities from the time period 
beginning with the grant of original service connection, 
pursuant to the Court's holding in Fenderson.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.

The Board notes that the veteran offered testimony at that 
time concerning his lower back disability.  This claim is not 
presently before the Board.  The veteran's notice of 
disagreement, submitted in July 2003, addressed itself only 
to those issues concerning the evaluations afforded the right 
eye disability, epididymitis, and erectile dysfunction.  
Accordingly, the November 2003 statement of the case 
enumerated the issues as follows:  (1) entitlement to a 
compensable evaluation for chronic epididymitis, (2) 
entitlement to a compensable evaluation for history of trauma 
to the right eye with mild corneal scarring, and (3) 
entitlement to a compensable evaluation for erectile 
dysfunction.  The veteran identified no other issues in his 
substantive appeal, filed in January 2004.  Thus the Board 
finds that the veteran raised a claim for an increased 
evaluation for the service-connected lower back disability.  
This issue is referred to the RO.

Additionally, at his July 2005 hearing, the veteran and his 
representative raised the issue of service connection for an 
emotional disability as a result of the service-connected 
erectile dysfunction.  This issue is referred to the RO for 
appropriate action and adjudication.

The issues of entitlement to an initial compensable 
evaluation for erectile dysfunction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected history of trauma to the right eye, 
with mild corneal scarring, is productive of visual acuity 
measuring 20/20, corrected, in the right eye; the veteran is 
not service-connected for the left eye.  

2.  The veteran manifests epiphora that is the result of the 
scarring that is the result of the service-connected 
scarring, and is productive of corneal surface drying and 
tearing.

3.  The service connected epididymitis is manifested by 
intermittent recurring symptoms absent the need for 
hospitalization and/or intensive management.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the history of trauma to the right eye with mild corneal 
scarring were not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.383, 
4.76a, 4.84a, Diagnostic Code 6034-6079 (2005).

2.  The criteria for a separate 10 percent evaluation, and no 
greater, for unilateral epiphora have been met.  38 U.S.C.A. 
§§ 1155, 1160, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.383, 4.76a, 4.84a, Diagnostic Code 
6025 (2005).

3.  The criteria for an initial compensable evaluation for 
epididymitis were not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Coe Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5017, 5126 (West 
2003); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  However, the Board 
notes that the issue now under appeal, that of the evaluation 
assigned the now service connected right eye disability, is a 
"downstream issue."  In other words, the initial issue was 
one of service connection, which was granted in a June 2003 
rating decision.  The veteran then appealed the evaluation 
assigned.  Separate VCAA notice is not required where 
adequate VCAA notice was provide concerning the underlying 
issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case (SOC) if the disagreement is 
not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.)

In the instant case, VCAA notification was, in fact, provided 
prior to the initial AOJ decision on the issue of service 
connection.  Review of the record shows that the veteran was 
issued a VCAA letter concerning claims of service connection 
in November 2002.  However, the letter lacked notification 
that the veteran should provide "any evidence" in his 
possession pertaining to his claim, i.e., the 4th element.  
Notwithstanding, in this letter, the RO notified the veteran 
that evidence and information was necessary to substantiate 
his claim for service connection and requested that he 
provide it.  In addition, the VA fully notified the veteran 
of what was required to substantiate his claim in the 
November 2003 SOC.  Together, the VCAA letter and the SOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, the service 
department, Social Security Administration (SSA), and other 
federal agencies.  He was asked to provide a properly 
executed release so that VA could request private medical 
treatment records for him, but was further advised that it 
was ultimately his responsibility to send medical treatment 
records from any private physicians.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet App. April 14, 2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit south, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO attempted to obtain all identified service 
medical records, service personnel records, and VA treatment 
records.  In addition, the RO obtained written statements and 
testimony from the veteran.  The veteran submitted additional 
private and VA medical evidence at the July 2005 hearing with 
the appropriate waiver of AOJ consideration.  See 38 C.F.R. 
§§ 19.37, 21.1304 (2005).  However, the Board notes that the 
veteran was on active duty from September 2003 to February 
2004.  The veteran's service medical records have been 
obtained, and the veteran himself has submitted additional 
records.  Yet, reports of medical examination at entrance to 
and discharge from this period of active duty are not present 
in the documents now before the Board.

Notwithstanding, the Board finds that it is not necessary to 
remand to obtain these records for the following reason.  
First, in his July 2005 testimony the veteran himself 
reported only loss of visual acuity, corrected by glasses, 
and a sensation of floaters or specks in his field of vision, 
corrected by wearing glasses during the day but not entirely 
at night.  Second, the record contains private and VA 
treatment records dated both prior to the veteran's entrance 
into this period of active service and following his 
discharge that reflect no complaints of or treatment for an 
eye condition other than yearly examinations for glasses.  
These examinations are also of record as well as a July 2005 
statement of his private ophthalmologist.    

Concerning the issue of an initial compensable evaluation for 
epididymitis, the medical evidence of record similarly 
includes private and VA treatment dated both prior to the 
veteran's entrance into active service and following his 
discharge.  While these records show complaints of and 
treatment for this condition, they consistently reflect that 
no hospitalization or need for intensive management of the 
veteran's symptoms, or drainage has been required-the 
criteria necessary under the regulations to warrant a 
compensable evaluation.  Furthermore, the veteran testified 
as to no hospitalization, need for intensive management of 
his symptoms, or the need for drainage.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, medical examinations were conducted in 
May 2003.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 U.S.C.A. § 3.159.

II. Entitlement to an Initial Compensable Evaluations

The veteran initially claimed service connection for the 
residuals of injury to his right eye and epididymitis in a 
claim received by the RO in November 2002.  In a June 2003 
rating decision, the RO granted service connection for a 
disability described as a history of trauma to the right eye 
with mild corneal scarring (claimed as residuals of injury to 
the right eye) and to epididymitis, and evaluated each 
disability as noncompensable, effective in November 2002.  
The veteran submitted a notice of disagreement with this 
decision.  Accordingly, the Board finds that the veteran has 
submitted a claim for a higher initial evaluations for his 
service-connected right eye disability and epididymitis.

Service connected disabilities are rated in accordance with 
the VA Rating Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in the present case, as explained above, 
the veteran has appealed the evaluation initially assigned as 
a consequence of the grant of service connection.  Hence, the 
Board will consider the appropriate level of compensation 
from the grant of service connection.  See Fenderson, supra.

Residuals of Injury to the Right Eye with Mild Corneal 
Scarring

The veteran's history of right eye trauma with mild corneal 
scarring was evaluated under Diagnostic Code 7805-6079, which 
contemplates a scar that is the residual of injury rated as 
analogous to impairment of vision.  See 38 C.F.R. § 4.27 
(2005).  Diagnostic Code 6079 affords a noncompensable 
evaluation for vision in one eye at 20/40 with vision in the 
other eye at 20/40.  A 10 percent evaluation is warranted for 
vision in one eye at 20/50, and vision in the other eye at 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2005).

VA examination in May 2003 reflects corrected the veteran's 
best corrected visual acuity with a mild myopic astigmatic 
prescription is 20/20 in both eyes.  Applanation tonometry 
was 12, in both eyes.  Confrontation visual fields, 
extraocular movements and pupillary examinations are all 
normal.  Slit lamp examination showed mild inferior nasal 
scarring of his right cornea with a couple of punctate 
epithelial erosions on the right.  Slit lamp examination was 
normal on the left.  Discs, macula, vessels and retinal 
periphery were found to be normal on biomicroscopy after 
dilation.  The examiner recorded an impression of history of 
trauma to the right eye with mild corneal scarring on the 
right.  The examiner opined that the veteran's slight need 
for glasses in the right eye may have been caused by the 
trauma, but that he had no significant visual impairment.  No 
scar on the eye lid or around the eye is complained of or 
described.

The examiner further opined that the veteran manifested 
epiphora as a direct result of the scarring that led leading 
to corneal surface drying and tearing, and that long term 
mild chronic irritation of the right eye may be a result of 
his inservice injury.  The examiner further diagnosed the 
veteran with astigmatism.  VA and non-VA treatment records 
reflect visits for the purpose of obtaining glasses, but 
reveal no other complaints, treatment, abnormalities, 
diagnoses, or findings.

In a July 2005 evaluation report, the veteran's private 
optometrist, Dr. E. B. Boyd, indicated that he evaluated the 
veteran in February 2003 and October 2004, at which time 
astigmatism was detected in each eye.  The October 2004 
reflected findings of a slight increase in against-the-rule 
astigmatism.  Ophthalmoscopy revealed normal fundi on both 
occasions, and biomicroscopy reflected normal, quite anterior 
segments.  Interocular pressure measured within normal range.

Refractive error is not a disability for which service 
connection may be granted.  See 38 C.F.R. § 3.303, 4.9 
(2005).  However, here, the VA examiner noted in May 2003 
that the veteran's loss in visual acuity may be the result of 
the corneal damage.  In evaluating visual acuity for the 
purposes of assigning an evaluation, the regulations require 
that the best distant vision obtainable after best correction 
by glasses will be the basis of the rating, which, in this 
case, is 20/20 in both eyes.  See 38 C.F.R. § 4.75 (2005).  
The level of visual acuity reported in this instance is 
noncompensable.  38 C.F.R. § 4.84a.  For a compensable, 10 
percent rating, the corrected visual acuity must be 20/50 in 
one eye and 20/40 or 20/50 in the other eye.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6078, 6079.  The medical evidence 
does not show that the required manifestations are present. 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the U.S. 
Court of Claims for Veterans Appeals (then the U.S. Court of 
Veterans Claims, hereinafter Court) held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  In a July 1, 1997 precedent opinion, 
the General Counsel of the VA observed that 38 C.F.R. § 
4.71a, Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion and held that a claimant who had both arthritis and 
instability of the knee may be rated separately under 38 
C.F.R.§ 4.71a, Diagnostic Codes 5003 and 5257.  The opinion 
clarified that the provisions of 38 C.F.R. § 4.14 prohibit 
the "evaluation of the same disability under various 
diagnoses."  VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).

As above noted, the medical evidence reflects that the 
veteran has been found to exhibit symptoms of epiphora, which 
the examiner opined was the result of the service-connected 
corneal scarring.  The Board finds, therefore, that service 
connection for epiphora is warranted.  Under the regulations, 
unilateral epiphora warrants a 10 percent evaluation under 
Diagnostic Code 6025.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6025.  The veteran meets this criteria in that the examiner 
in May 2003 observed him to manifest corneal surface drying 
and tearing, causing occasional epiphora.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not support a finding that 
the veteran meets the criteria for an award of an initial 
compensable evaluation for the service connected history of 
trauma to the right eye with mild corneal scarring.  However, 
the evidence supports a grant of service connection for 
epiphora, which has been found to be the result of the 
service-connected corneal scarring.  A separate, 10 percent 
evaluation for epiphora productive of corneal surface drying 
and tearing is accordingly granted.

The assignment of "staged ratings" have been considered, in 
accordance with Fenderson, supra, but in this case, and as 
discussed above, was not found to be appropriate. 

Epididymitis

The veteran's epididymitis was evaluated under Diagnostic 
Code 7525, which contemplates chronic epididymo-orchitis.  
The criteria instructs that the condition be rated as urinary 
tract infection, except for tubercular infections.  There is 
no indication in the medical evidence that the veteran's 
infection is tubercular.  Urinary tract infections are 
evaluated under a general rating schedule of Ratings of the 
Genitourinary System-Dysfunction.  See 38 C.F.R. § 4.115a.  
Under this general rating schedule, urinary tract infections 
are afforded a 10 percent evaluation where they require long-
term drug therapy and 1-2 hospitalizations per year, and/or 
require intermittent intensive management.  A 30 percent 
evaluation is warranted for urinary tract infections that are 
of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or require continuous intensive management.  Poor 
renal function is to be evaluated as renal dysfunction but, 
again, the medical evidence does not reflect that the 
veteran's service-connected epididymitis is characterized by 
poor renal function.  38 C.F.R. §§ 4.115a, 4.115b,  
Diagnostic Code 7525 (2005).

The record contains a statement from the veteran's private 
treating physician, dated in January 2002.  The physician 
states that he has treated the veteran for chronic left 
epididymitis for three months, and that his condition has 
been present for some time.  Yet, the physician did not 
indicate that hospitalization, intensive management, or 
drainage was necessary for the condition.  Rather, the 
physician indicated that the veteran was concerned mainly 
with erectile function and the letter was written to request 
that veteran's employer to allow the use of Viagra.  The 
matter of an initial compensable evaluation for erectile 
dysfunction is the subject of a remand immediately following 
this decision and will not be discussed here.  

VA examination in May 2003 reflects that the veteran has been 
symptom free of his epididymitis for eight years since 1994, 
at which time he began to develop a dull chronic pain in his 
left testicle, requiring treatment.  Antibiotics were 
reported not to help, and the veteran was unable to take 
nonsteroidal anti-inflammatory drugs due to upper 
gastrointestinal problems.  The veteran stated that the main 
problem was pain with intercourse.  He reported no history of 
recurrent urinary tract infections or hospitalization for 
urinary tract infections.  He reported no need for 
catheterization or dilation, or significant voiding 
complaints.  The examiner observed the veteran to exhibit a 
normal urethral meatus with normal testicles descended 
bilaterally.  The examiner diagnosed left testicular pain, 
likely categorized as chronic orchalgia of unknown etiology 
but more likely than not secondary to previous bout of 
infection.  

VA and non-VA treatment records reflect complaints of and 
treatment for left scrotal pain with diagnoses of chronic 
left epididymitis.  While these records reflect that the 
veteran has been treated with antibiotics and anti-
inflammatories for his epididymitis, these records do not 
demonstrate that the veteran has required hospitalization to 
treat his symptoms, intensive management, or drainage.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not support a finding that 
the veteran meets the criteria for an award of an initial 
compensable evaluation for the service connected 
epididymitis.

The assignment of "staged ratings" have been considered, in 
accordance with Fenderson, supra, but in this case, and as 
discussed above, was not found to be appropriate. 

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an "extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Here, the Board finds no evidence of an exceptional 
disability.  The veteran alleges that his loss of visual 
acuity interferes with his work at a computer, however, he 
has also testified-and the medical evidence reflects-that 
his visual acuity is corrected by his glasses.  In addition, 
he has submitted the statement of his employer indicating 
that service-connected urology problems interfere with the 
veteran's employment.  Yet, this is not borne out by the 
record.  The veteran has not required frequently treatment, 
nor has he required hospitalization for either of these 
disabilities.  Thus, the evidence does not show that the 
service-connected right eye disability and epididymitis, 
alone, interfere markedly with his employment so as to make 
application of the schedular criteria impractical.  Hence, as 
a whole, the evidence does not show that the impairment 
resulting solely from the right eye disability and 
epididymitis warrants extra-schedular consideration.  
Accordingly, the Board concludes that the impairment 
resulting from the service-connected history of trauma to the 
right eye with mild corneal scarring and the service 
connected epididymitis are adequately compensated by the 
noncompensable evaluations herein continued, and the 10 
percent evaluation herein granted for epiphora.

ORDER

An initial compensable evaluation for the history of trauma 
to the right eye with mild corneal scarring is denied.

Service connection for epiphora is granted.  A separate, 10 
percent evaluation is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial compensable evaluation for epididymitis is denied.


REMAND

As above noted, the veteran also seeks entitlement to an 
initial compensable evaluation for his service erectile 
dysfunction.  At his July 2005 hearing, the veteran testified 
that his erectile dysfunction involves deformity.  The Board 
notes that the most recent VA examination of record is dated 
in May 2003, but did not address any findings of deformity.  
Under these circumstances, the Board is of the opinion that 
the veteran should be afforded further VA examination.  See 
38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should make arrangements 
for the veteran to be afforded an 
examination to determine the nature and 
extent of his erectile dysfunction.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner should summarize the medical 
history; describe any current symptoms 
and manifestations attributed to the 
erectile dysfunction.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for entitlement to initial compensable 
evaluation for his erectile dysfunction.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


